Case: 18-14257   Date Filed: 05/13/2020   Page: 1 of 32



                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 18-14257
                    ________________________

                D.C. Docket No. 2:14-cv-01886-MHH



CALVIN LEE ROBINSON,

                                            Plaintiff - Appellant,

versus

L. B. RANKIN,
Officer,
TODD EASTERWOOD,
Officer,

                                            Defendants - Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Alabama
                    ________________________

                           (May 13, 2020)
               Case: 18-14257       Date Filed: 05/13/2020       Page: 2 of 32



Before ED CARNES, Chief Judge, ROSENBAUM, Circuit Judge, and VINSON,*
District Judge.

PER CURIAM:

      Following what they believed to be a drug transaction, two police officers,

Todd Easterwood and Loyce Brent Rankin, attempted to detain Isaiah Brown, whom

they suspected to be a drug dealer, by using a police vehicle to block Brown’s car, a

Mazda Millenia. The situation quickly escalated, and Easterwood ended up firing

six shots. One of the bullets hit Calvin Robinson, Jr., who was a passenger in the

Mazda. Robinson died soon after from his injuries.

      Calvin Robinson, Sr., Robinson Jr.’s father, filed this civil suit against

Easterwood and Rankin. The district court concluded that both officers were entitled

to immunity and granted their motion for summary judgment. More specifically, the

district court determined that Easterwood was entitled to qualified immunity because

each of the six shots he fired was justified.

      We cannot reach the same conclusion about the third and fourth bullets that

Easterwood fired. The officer admitted that he was specifically targeting Robinson,

the passenger, when he fired those rounds. And while he claims that Robinson was

reaching for a gun at that time, that contention is disputed. So we must assume for

summary-judgment purposes that the version more favorable to Robinson’s


      *
         Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.
                                               2
              Case: 18-14257    Date Filed: 05/13/2020      Page: 3 of 32



representative in this litigation, Robinson, Sr., is correct, and that Easterwood

targeted and shot at an unarmed, non-threatening passenger. We have little trouble

concluding that, under that fact pattern, the officer was not entitled to qualified

immunity at this stage.

      For the reasons set forth below, we reverse the district court’s grant of

qualified immunity to Easterwood. For the same reasons, we also reverse the district

court’s grant of state-based immunity to Easterwood. We do, however, affirm the

district court’s grant of state-based immunity to Rankin.

                                         I.

                                         A.

      On the morning of August 22, 2012, Brown was driving around his Brighton,

Alabama, neighborhood in his 1999 Mazda Millenia when he saw his friend and

neighbor, Robinson, walking down the block. The two men had been friends since

they were children, and Brown offered Robinson a ride so he wouldn’t have to walk.

Brown and Robinson spent the morning together before Brown got a call from a

woman named Lauren Foust, who wanted to purchase heroin from him.

      In response to Foust’s inquiry, Brown arranged a meeting with her for later

that day. Robinson went with him, and Brown sold to Foust $20 to $40’s worth of

heroin.




                                         3
               Case: 18-14257       Date Filed: 05/13/2020     Page: 4 of 32



       That same morning, Officers Easterwood and Rankin were on duty nearby.

They were members of the United Narcotics Investigations Task Force and were

working that day as plain-clothed officers. From their vehicle, an unmarked silver

Chevrolet Malibu, the officers saw a 1996 Ford Explorer parked in the lot of an

abandoned store. Easterwood recognized the vehicle from a broken driver’s side

window and tow numbers on the rear window and believed it belonged to Foust,

whom Easterwood knew to be a drug user.

       From the Malibu, the officers observed Foust make several quick calls and

look around. They suspected she may be negotiating a drug deal and decided to

follow her.

       After trailing Foust for a few minutes, the officers saw the Explorer turn north

onto Parker Springs Street. The officers went down a different street to evade

detection, made a few turns, and headed south on Parker Springs Street. As they

did, they drove past Hardy Street.1




       1
         The map below shows the intersection of Parker Springs Street and Hardy Street. Hardy
Street has since been renamed as Short Blockton Avenue. We take judicial notice of the changed
name. See Fed. R. Evid. 201(b)(2). But because the street was called “Hardy Street” in August
2012, we use that name in this opinion.



                                              4
              Case: 18-14257     Date Filed: 05/13/2020   Page: 5 of 32



      Easterwood later testified that, while he was still in the Malibu on Parker

Springs Street, he saw Foust’s Explorer on Hardy Street, facing west, away from the

Parker Springs Street-Hardy Street intersection. Next to it was a black car that was

facing east, towards the police and the Parker Springs Street-Hardy Street

intersection. Rankin believed he had previously seen the black car—which was

Brown’s Mazda—fleeing from a hand-to-hand drug transaction. At the time the

officers saw Brown’s Mazda and Foust’s Explorer on Hardy Street on August 22,

2012, the drivers’ windows were lined up next to each other, and Easterwood

observed what appeared to be a hand-to-hand exchange between the windows.

      As the police discussed what to do next, Foust and Brown parted ways. Each

driver went straight ahead, so Brown was approaching Parker Springs Street and the

police. Rankin, who was driving the Malibu, turned his vehicle around and drove

into the Hardy Street and Parker Springs Street intersection to cut off Brown’s route.




                                          5
                Case: 18-14257        Date Filed: 05/13/2020        Page: 6 of 32



       Much of what happened next is in dispute. According to Brown, as he drove

the Mazda into the intersection, the Malibu suddenly cut him off, and two armed

men jumped out of the vehicle. Brown later said that he did not recognize that the

“two old white guys out running with guns” were police officers. ECF No. 66-1 at

129–30.2 The Malibu was unmarked and, according to Brown, the police did not

initially activate the car’s siren or blue lights (though Brown acknowledged that the

lights were activated before he tried to get away). Brown thought that someone was

trying to rob him and Robinson. Fearing for their safety, Brown tried to drive his

car away.

       Easterwood had a different recollection of the officers’ initial interaction with

Brown and Robinson. He testified that Rankin turned on the Malibu’s blue lights

and siren before driving into the intersection and that both officers had their badges

and guns drawn as they got out of their car. Rankin also said that his lights and siren

had been on, and that as he advanced towards the Mazda, he saw Robinson put up

his hands.

       But then Brown tried to get away. As he did so, his car came close to

Easterwood. It is difficult from this record to pinpoint Easterwood’s precise location

in relation to the Mazda. Brown’s own account is less than clear: he testified that


       2
          Citations to “ECF No.” in this opinion are citations to the electronic case-filing numbers
listed in the docket sheet of Robinson v. Hueytown Police Department, Case No. 2:14-cv-01886-
MHH (N.D. Ala.).
                                                 6
               Case: 18-14257     Date Filed: 05/13/2020   Page: 7 of 32



no one was ever “in front of the car,” id. at 106, but also that “[y]ou can say to the

front. He’s more to the side.” Id. at 107. Easterwood, for his part, thought that

Brown was “attempting to flee and kill [Easterwood.]” ECF No. 48-2 at 28.

        Easterwood fired two rounds “[i]n order to stop the vehicle.” Id. at 17. These

shots were aimed at Brown. The Mazda slowed and veered to its left, but it did not

stop.

        At this point, Easterwood was standing somewhere to the right of the vehicle,

and from his position, he could see Robinson through the passenger window.

Easterwood later claimed that he witnessed Robinson reach for a stainless-steel gun

that was on the console between the Mazda’s front seats. So Easterwood fired two

more shots—this time at Robinson. Indeed, Easterwood testified that he was trying

to hit Robinson. See id. at 18–19.

        After the episode was over, the officers found a gun in the Mazda. Brown

admitted that the gun was his and said that he had put it in the car the previous night

for “protection,” because he was going to a party. He claimed that he had placed the

gun between the console and one of the front seats, not on the console. And

according to Brown, the officers became aware of the gun only once Brown told

them about it—after he was pulled from the Mazda when the entire episode ended.

Brown was adamant that neither he nor Robinson touched, or tried to touch, the gun




                                           7
                Case: 18-14257        Date Filed: 05/13/2020        Page: 8 of 32



at any point during the stop: “There wasn’t no gun pulled out, period.” ECF No.

66-1 at 70. 3

       Foust corroborated Brown’s account in a sworn affidavit. From her Explorer,

Foust could see down and into Brown’s Mazda during the drug exchange. From that

vantage point she did not see a gun on the Mazda’s console or anywhere else. Foust

explained her memory of this non-event by adding that she is “very fearful of guns

and would have visibly reacted to the sight of any handgun.” ECF No. 49-7.

       The officers remembered things differently. Easterwood, of course, said that

he saw a gun on the console as the Mazda was moving past him. And Rankin

testified that he saw a gun shortly after he got out of the Malibu and was approaching

the Mazda, and then later saw it on the console as he was taking Brown out of the

vehicle.




       3
         Brown provided a consistent account to the Alabama Bureau of Investigation (“ABI”),
which conducted its own investigation in this case. In an interview with the ABI on August 22,
2012, Brown said that the gun had been between the passenger seat and the console but said, “you
couldn’t even tell it was there.” ECF No. 47-7 at 5. He was once again insistent that Robinson
“never grabbed [the gun],” adding that Robinson “ain’t like that.” Id. at 4, 13.

        Easterwood also provided a consistent account to the ABI. In a statement dated August
23, 2012, the officer explained that he fired these two rounds, the third and fourth shots he fired,
because he saw Robinson “look[] at me and grab the silver gun on the console” and because
Easterwood “feared that [Robinson] was going to shoot myself, Sgt. Rankin and/or the general
public in his attempt to flee.” ECF No. 47-2 at 2.
                                                 8
                Case: 18-14257      Date Filed: 05/13/2020       Page: 9 of 32



         Turning back to the shooting, the Mazda continued to move after Easterwood

fired the two shots at Robinson. Fearing that the vehicle still presented a danger,

Easterwood fired two more shots. The car finally stopped.

         The officers approached the Mazda. Brown had been shot in the leg and the

back of his arm. Rankin took Brown out of the vehicle and put him on the ground,

making a tourniquet out of a shirt to stop Brown’s bleeding. He then took the gun

and placed it at Easterwood’s feet.

         Easterwood ordered Robinson to show his hands.                  Robinson couldn’t

cooperate. One of the shots Easterwood fired had hit Robinson. He died before the

paramedics arrived. The cause of his death was a bullet wound to his aorta and

lungs.

                                              B.

         The plaintiff in this case—Robinson’s father, Calvin Robinson, Sr., on behalf

of Robinson’s estate—originally filed a lawsuit on August 21, 2014, in Alabama

state court. After the case was removed to federal court, Robinson, Sr., filed the

operative complaint and named Easterwood and Rankin as defendants.4 He alleged



         4
         In addition to Rankin and Easterwood, Robinson, Sr., originally named as defendants the
City of Hueytown Police Department, Hueytown Police Chief Chuck Hagler, and multiple
unnamed defendants who may have contributed to Robinson’s death. The defendants removed the
case to federal court. In response to a motion to dismiss, Robinson, Sr., filed an amended
complaint, naming the same individuals, along with the City of Hueytown, as defendants. The
defendants again moved to dismiss, and the district court dismissed with prejudice the claims

                                               9
               Case: 18-14257        Date Filed: 05/13/2020      Page: 10 of 32



claims against Easterwood of excessive force under the Fourth Amendment to the

United States Constitution, pursuant to 42 U.S.C. § 1983. In addition, Robinson,

Sr., asserted against both officers a wrongful-death claim under Alabama law.

Regarding these Alabama state-law claims, Robinson, Sr., alleged that Easterwood

“shot[] Robinson, Jr.[,] when no one was threatened with serious physical harm and

Easterwood could not have been reasonably perceived to be in imminent danger.”

ECF No. 37 at ¶ 13. And Robinson, Sr., asserted that Rankin wrongfully caused

Robinson’s death by “deviat[ing] from his police training and the rules and

regulations of the Hueytown Police Department to such an extent that Rankin cannot

be said to have been acting within the line and scope of his employment as a police

officer.” Id. at ¶ 25.

       The officers answered on May 16, 2016. Along with other affirmative

defenses, Easterwood claimed that he was entitled to qualified immunity, and both

officers invoked state-based immunity.

       Following discovery, the officers moved for summary judgment. The district

court granted their motion. See Robinson v. Rankin, No. 2:14-cv-01886-MHH, 2018

WL 4621823 (N.D. Ala. Sept. 26, 2018).


against the City of Hueytown, Chief Hagler, and the unnamed defendants, as well as the § 1983
claims against Easterwood and Robinson that were based on the Fourteenth Amendment. See
Robinson v. City of Hueytown, No. 2:14-cv-01886-MHH, 2015 WL 5719144, at *7 (N.D. Ala.
Sept. 30, 2015). Robinson, Sr., does not challenge the district court’s dismissal of those claims.
The remaining claims against Easterwood and Rankin survived. See id. at *3, *6.


                                               10
              Case: 18-14257     Date Filed: 05/13/2020    Page: 11 of 32



      Regarding the § 1983 claim, the district court accepted, for summary-

judgment purposes, Brown’s account that Robinson did not reach for the gun. See

id. at *4 n.4. Because this fact was in dispute, the district court did not credit

Easterwood’s explanation that he shot at Robinson out of fear that Robinson was

trying to shoot him. See id. at *11 n.9. Nevertheless, the district court concluded

that Easterwood was entitled to qualified immunity for this claim because he

reasonably assessed that Brown was trying to run him over with the Mazda. See id.

at *10–*11. Even though the Mazda had passed Easterwood before he fired the final

four shots, the district court concluded that “[i]t was not clear that the threat Officer

Easterwood had recognized seconds before had abated.” Id. at *11.

      The district court also granted summary judgment on Robinson, Sr.’s

wrongful-death claims. In doing so, the court rejected the wrongful-death claim

against Easterwood for the same reasons it held against Robinson, Sr., on the § 1983

claim. See id. at *13. And it rejected the wrongful-death claim against Rankin—

which was the only claim alleged against him—because Robinson, Sr., failed to

identify a rule or regulation that Rankin had violated. See id.

      Robinson, Sr., filed a timely notice of appeal.

                                           II.

      We review de novo a district court’s grant of summary judgment based on

qualified immunity. See Draper v. Reynolds, 369 F.3d 1270, 1274 (11th Cir. 2004),


                                           11
              Case: 18-14257      Date Filed: 05/13/2020     Page: 12 of 32



cert. denied, 543 U.S. 988 (2004). As with any summary-judgment case, we view

all evidence and factual inferences in the light most favorable to the non-moving

party, which in this case is Robinson, Sr. See Durruthy v. Pastor, 351 F.3d 1080,

1084 (11th Cir. 2003), cert. denied, 543 U.S. 917 (2004). We likewise “resolve all

issues of material fact” in Robinson, Sr.’s favor. Perez v. Suszczynski, 809 F.3d

1213, 1217 (11th Cir. 2016) (citation and quotation marks omitted).

                                           III.

      We have frequently recognized the critical and dangerous job that police

officers perform in keeping the peace and maintaining order. For that reason, police

officers sued in their individual capacities enjoy “complete protection” from suit if

their actions do not violate clearly established statutory or constitutional rights.

Oliver v. Fiorino, 586 F.3d 898, 904 (11th Cir. 2009) (quoting McCullough v.

Antolini, 559 F.3d 1201, 1205 (11th Cir. 2009)). Indeed, we have recognized that

qualified immunity exists “to allow officials to carry out discretionary duties without

the chilling fear of personal liability or harrassive litigation, ‘protecting from suit all

but the plainly incompetent or one who is knowingly violating the federal law.’”

McCullough, 559 F.3d at 1205 (citing Anderson v. Creighton, 483 U.S. 635, 638–39

(1987) and quoting Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002)).

      But the law does not protect officers who “knew or reasonably should have

known” that their official conduct would violate the clearly established rights of the


                                            12
              Case: 18-14257     Date Filed: 05/13/2020    Page: 13 of 32



plaintiff. Harlow v. Fitzgerald, 457 U.S. 800, 815 (1982) (internal quotation marks

and alteration omitted). This is an objective inquiry, and we make it based on the

law as it existed when the conduct occurred. See Brosseau v. Haugen, 543 U.S. 194,

198 (2004) (per curiam) (“If the law at that time did not clearly establish that the

officer’s conduct would violate the Constitution, the officer should not be subject to

liability or, indeed, even the burdens of litigation.”).

      To be eligible for qualified immunity, officers must show that they were

acting within the scope of their discretionary authority when the challenged actions

happened. See Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002). Here, it is

uncontested, and indisputable, that Easterwood was acting within the scope of his

discretionary authority when he opened fire at the Mazda. See Hunter v. Leeds, City

of, 941 F.3d 1265, 1278 n.16 (11th Cir. 2019) (“The pursuit and apprehension of

suspected criminals is a core discretionary function of the police.”).

      Once a police officer has established that the conduct at issue may fall under

the doctrine’s umbrella, the burden shifts to the plaintiff to show that the grant of

qualified immunity is inappropriate. See Lee, 284 F.3d at 1194. To do so, the

plaintiff must satisfy two requirements. The plaintiff must first show that the

officer’s conduct violated a constitutional right. See Fish v. Brown, 838 F.3d 1153,

1162 (11th Cir. 2016). Second, the plaintiff must show that the violated right was

“clearly established” at the time of the incident. See id. In determining whether the


                                           13
              Case: 18-14257     Date Filed: 05/13/2020   Page: 14 of 32



right was clearly established we look to the precedent of the Supreme Court of the

United States, our precedent, and, because the shooting took place in Alabama, the

precedent of the Alabama Supreme Court. See Oliver, 586 F.3d at 907.

   A. Genuine issues of material fact prevent us from determining whether
      Robinson’s actions justified Easterwood’s deadly force

      Citing to our de novo review, Easterwood invites us to put aside the district

court’s determination that a material dispute exists as to whether Easterwood saw

Robinson reaching for a gun, and to decide for ourselves that Easterwood’s account

is correct. If we were to accept Easterwood’s invitation, that would be the end of

the case. For it is well established that a police officer commits no constitutional

violation by shooting at a suspect who poses an immediate threat of danger to the

police or to the public. See, e.g., Jean-Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th

Cir. 2010) (granting qualified immunity to officer who shot a suspect who was

“armed and posed a threat of serious physical injury”); Willingham v. Loughnan,

321 F.3d 1299, 1304 (11th Cir. 2003) (granting qualified immunity to officer who

shot suspect “within a ‘split second’ after she attempted to kill one officer and

assaulted another.”), cert. denied, 540 U.S. 816 (2003); McCormick v. City of Fort

Lauderdale, 333 F.3d 1234, 1246 (11th Cir. 2003) (per curiam) (“[T]he Constitution

. . . permit[s] the use of deadly force against a suspect who poses . . . an imminent

threat of danger to a police officer or others.”).



                                           14
             Case: 18-14257     Date Filed: 05/13/2020   Page: 15 of 32



      Perhaps Easterwood’s story will ultimately bear out, or perhaps it will not.

But we are unable to reach a conclusion one way or the other at this stage. Multiple,

irreconcilable accounts exist concerning what happened on August 22, 2012.

      Easterwood and Rankin both claimed after the fact that they saw a gun in the

Mazda. Perhaps they are telling the truth. But a reasonable jury could conclude

otherwise on the record here. Brown stated, both to the Alabama Bureau of

Investigation and at his deposition, that the gun remained at all times between the

Mazda’s console and one of the front seats, out of the officers’ vision. And Brown

also said that the officers did not know about the gun until he told them about it—

after he was pulled from the Mazda. Foust likewise stated that she did not see a gun.

      Easterwood retorts that according to Brown’s testimony, he was looking away

from Robinson when the shooting started, so Brown could not testify as to what

Robinson was doing at that moment. Based on this testimony, Easterwood asks that

we fill in the hole in Brown’s story by crediting Easterwood’s account.

      We decline to do so. Even if we were to agree with Easterwood that Brown

did not know exactly what was unfolding in his car, we could not conclude from this

record that Robinson was, at the moment Brown looked away, reaching for a

weapon. There is no evidence to support that beyond Easterwood’s version of the

story, and as we have noted, Brown’s recollection contradicts Easterwood’s. We

will not assume the jury’s role and simply credit Easterwood’s story over the rest of


                                         15
             Case: 18-14257     Date Filed: 05/13/2020   Page: 16 of 32



the evidence; rather, on summary judgment, we are required to assume facts in the

light most favorable to Robinson, Sr. See Skop v. City of Atlanta, GA, 485 F.3d

1130, 1143 (11th Cir. 2007) (“In reviewing the grant of qualified immunity at

summary judgment, we are required to view the evidence and all factual inferences

therefrom in the light most favorable to the non-moving party, and resolve all

reasonable doubts about the facts in favor of the non-movant.”) (citation and

quotation marks omitted); see also Tolan v. Cotton, 572 U.S. 650, 659 (2014) (per

curiam) (cautioning courts against “credit[ing] the evidence of the party seeking

summary judgment and fail[ing] properly to acknowledge key evidence offered by

the party opposing that motion.”).

      This case features two police officers who have provided their accounts of a

key moment during an altercation. Another participant in the events at issue has

provided a different, conflicting version of what happened.         Each account is

plausible, but at least one is false. We offer no opinion as to which one that may be.

That is the jury’s purview, not ours. Instead, we must assume for these purposes

that Brown’s account is the accurate one, as it presents facts more favorable to

Robinson, Sr. For that reason, we must assume that Robinson was unarmed and was

not reaching for a firearm at the time Easterwood shot him.

   B. Easterwood’s targeting of an unarmed passenger amounted to
      unconstitutional deadly force



                                         16
               Case: 18-14257      Date Filed: 05/13/2020      Page: 17 of 32



       We turn now to Robinson, Sr.’s, § 1983 claim: that Easterwood violated

Robinson’s Fourth Amendment right to be free from excessive force by shooting

him on August 22, 2012. The Fourth Amendment protects against “unreasonable

searches and seizures.” U.S. Const. amend. IV. Where an officer is attempting to

stop and apprehend a suspect, this protection “includes the right to be free from the

use of excessive force.” Saunders v. Duke, 766 F.3d 1262, 1266–67 (11th Cir.

2014). 5

       The touchstone of our qualified-immunity inquiry requires us to consider

whether “an objectively reasonable officer in the same situation could have believed

that the force used was not excessive.” Vinyard, 311 F.3d at 1346; see also Graham

v. Connor, 490 U.S. 386, 388 (1989). We do not account for police officers’

subjective intent or motivation when we conduct our analysis. See Crosby v. Monroe

Cty., 394 F.3d 1328, 1333 (11th Cir. 2004).

       Nor do we expect police officers to be clairvoyant. Rather, we recognize that

police officers often must make quick judgments about the amount of force a

situation requires—frequently in difficult and quickly changing circumstances. See

Menuel v. City of Atlanta, 25 F.3d 990, 996 (11th Cir. 1994) (quoting Graham, 490


       5
         Easterwood’s conduct implicated the Fourth Amendment, as “apprehension by the use of
deadly force” has long been considered a “seizure.” Tennessee v. Garner, 471 U.S. 1, 7 (1985);
see also Carr v. Tatangelo, 338 F.3d 1259, 1268 (11th Cir. 2003), as amended (Sept. 29, 2003)
(“Although Carr was not immediately stopped by the bullet from Officer Fortson’s gun, he
nevertheless was seized within the meaning of the Fourth Amendment when the bullet struck or
contacted him.”).
                                             17
             Case: 18-14257     Date Filed: 05/13/2020    Page: 18 of 32



U.S. at 396–97). We therefore do not engage in Monday-morning quarterbacking.

Rather, we analyze the claim “from the perspective of a reasonable officer on the

scene.” Id. (citation and quotation marks omitted); see also McCullough, 559 F.3d

at 1206 (“In determining the reasonableness of the force applied, we look at the fact

pattern from the perspective of a reasonable officer on the scene with knowledge of

the attendant circumstances and facts, and balance the risk of bodily harm to the

suspect against the gravity of the threat the officer sought to eliminate.”). So police

officers may be entitled to qualified immunity where, based on the information they

possessed at the time, they reasonably could have believed that probable cause

supported the use of deadly force—even if their belief was wrong. See Jean-

Baptiste, 627 F.3d at 821.

      Our analysis must necessarily be fact specific. See McCullough, 559 F.3d at

1206. In cases involving the use of deadly force, we have distilled three “key

factors” to guide us. Terrell v. Smith, 668 F.3d 1244, 1251 (11th Cir. 2012). We

have explained that, under the Fourth Amendment, an officer’s use of deadly force

is “reasonable” when an officer “(1) has probable cause to believe that the suspect

poses a threat of serious physical harm, either to the officer or to others or that he

has committed a crime involving the infliction or threatened infliction of serious

physical harm; (2) reasonably believes that the use of deadly force was necessary to

prevent escape; and (3) has given some warning about the possible use of deadly


                                          18
             Case: 18-14257      Date Filed: 05/13/2020   Page: 19 of 32



force, if feasible.” Vaughan v. Cox, 343 F.3d 1323, 1329–30 (11th Cir. 2003)

(quoting Tennessee v. Garner, 471 U.S. 1, 11–12 (1985)) (emphasis in Vaughan and

internal quotation marks omitted).

      Because we cannot determine from this record which bullet killed Robinson,

we examine the reasonableness of each shot that Easterwood fired. For the purposes

of our analysis, we group these into three sets of two shots.

      Easterwood claimed that he fired the first set of shots—the first and second

rounds that he discharged—as the Mazda was coming at him and when it appeared

that Brown was “attempting to flee and kill [Easterwood].” ECF No. 48-2 at 28.

Easterwood testified that he fired these shots “to stop the vehicle.” Id. at 17.

      This scenario does not represent a unique fact pattern in our Circuit. In cases

involving a suspect using or threatening to use a vehicle as a weapon against police

officers or civilians, we have “consistently upheld an officer’s use of force and

granted qualified immunity.” McCullough, 559 F.3d at 1207; see also Robinson v.

Arrugueta, 415 F.3d 1252, 1256 (11th Cir. 2005) (deadly force was justified where

the officer “was standing in a narrow space between the two vehicles, [the driver]

was disobeying [the officer’s] orders to put his hands up, the [vehicle] was suddenly

moving forward and [the officer] had to make a split-second decision of whether he

could escape before he got crushed.”), cert. denied, 546 U.S. 1109 (2006); Terrell,

668 F.3d at 1254 (deadly force justified where an officer “pursued [the suspect] in


                                          19
               Case: 18-14257      Date Filed: 05/13/2020      Page: 20 of 32



order to arrest him and clearly instructed him to stop the car. Instead of complying

with [the officer’s] orders, [the suspect] attempted to turn the car in a manner that

caused it to strike the officer.”).

       We reach the same conclusion here. Easterwood had probable cause to

believe that Brown posed a threat of serious physical harm and reasonably concluded

that deadly force was necessary. See Troupe v. Sarasota Cty., Fla., 419 F.3d 1160,

1168 (11th Cir. 2005), cert. denied, 547 U.S. 1112 (2006); Arrugueta, 415 F.3d at

1256. And while some dispute remains about precisely when the officers activated

the Malibu’s sirens and blue lights, it is clear from Brown’s own account that the

lights were on by the time he tried to drive away. So the first and second shots that

Easterwood fired were reasonable under our jurisprudence. See Vaughan, 343 F.3d

at 1329–30.6

       We likewise conclude that Easterwood did not act unreasonably under our

precedent when he fired the final set of shots—the fifth and sixth rounds.

Easterwood shot at the Mazda as the car drove away from him because he believed

that it continued to present a danger to him or to others.




       6
         At oral argument, Robinson’s counsel agreed that he didn’t “have any problem” with the
first two shots. Oral Argument at 2:12, Calvin Robinson v. L.B. Rankin, et al. (No. 18-14257),
http://www.ca11.uscourts.gov/oral-argument-recordings?title=&field_oar_case_name_value=
rankin&field_oral_argument_date_value%5Bvalue%5D%5Byear%5D=&field_oral_argument_d
ate_value%5Bvalue%5D%5Bmonth%5D= (“Oral Argument”).
                                              20
             Case: 18-14257     Date Filed: 05/13/2020   Page: 21 of 32



      We have never held that an officer is unjustified in shooting at a vehicle that

is being used as a weapon simply because the officer is no longer in the vehicle’s

path. To the contrary, we have held that deadly force may be permissible where an

officer “perceive[s] that [the driver is] attempting to escape and could potentially

endanger more lives.” Troupe, 419 F.3d at 1168–69; see also Pace v. Capobianco,

283 F.3d 1275, 1280 n.12 (11th Cir. 2002) (“[U]nder the law, the threat of danger to

be assessed is not just the threat to officers at the moment, but also to the officers

and other persons if the chase went on.”).

      We addressed a similar issue in McCullough. There, the police cornered

McCullough in a parking lot after a high-speed chase. McCullough then ignored

officers’ warnings, refused to show his hands, and drove his truck towards a deputy

before trying to escape. See McCullough, 559 F.3d at 1207–08. We concluded that

the officers reasonably believed that McCullough “used his vehicle in a dangerous

and aggressive manner which provided the officers with probable cause to believe

that McCullough, while driving his truck, posed a threat of serious physical harm or

death to the officers, or other passersby,” and thus “provided the officers with

sufficient reason to believe the use of deadly force was necessary.” Id. at 1208.

      Though the facts of this case are not as extreme as those in McCullough,

similarities exist. A reasonable officer could have perceived that Brown and the

Mazda presented a threat, even after Easterwood had shot at it four times. Brown,


                                         21
              Case: 18-14257    Date Filed: 05/13/2020   Page: 22 of 32



who had already—to a reasonable officer—tried to use the vehicle as a weapon was

far from fully secured. The Mazda had not stopped. Brown was turning it away

from the officers and moving past their vehicle. Had he succeeded, there would have

been nothing to stop Brown from escaping through a residential neighborhood,

putting others at risk. It was not unreasonable for Easterwood to try to prevent this.

      That leaves us with the second set of shots that Easterwood fired—the third

and fourth rounds. Unlike the first and final sets, these shots were not targeted at

Brown or at the vehicle. Rather, Easterwood himself stated that he was aiming at

Robinson when he fired these shots. And as we have noted, when we analyze these

shots, we must assume that Robinson was unarmed at the time and was neither

reaching for a weapon nor otherwise, himself, presenting a threat to the officers or

the public.

      We once again are not writing on a clean slate, as the Supreme Court has

already held that the use of deadly force against an unarmed, non-threatening suspect

is constitutionally unreasonable. In Garner, police responded to a 911 call and were

told that a woman heard glass shattering and someone breaking into her neighbor’s

home. 471 U.S. at 3. One officer went into the neighbor’s backyard and saw an

individual run from the back door of the house and stop at a fence. Id. at 3. The

officer could see the suspect’s hands and face and did not believe he was armed. Id.

When the officer yelled at the suspect to halt, the suspect instead started climbing


                                         22
              Case: 18-14257      Date Filed: 05/13/2020     Page: 23 of 32



the fence. Id. at 4. Rather than risk allowing the suspect to escape, the officer shot

and killed him. Id. The Supreme Court held that this was not constitutionally

reasonable force. See id. at 11. In reaching this conclusion, the Supreme Court

explained that “[w]here the suspect poses no immediate threat to the officer and no

threat to others,” the use of lethal force is not justified. Id.

       We have little trouble concluding, under these circumstances, that

Easterwood’s shots directly at Robinson were likewise not reasonable.           True,

Robinson was in a car that someone else was trying to use as a weapon. But in this

scenario, Robinson himself never presented a threat to the officers or anyone else.

He was not in control of the car, he was unarmed, and he presented no other threat.

Nor would killing Robinson stop the car that did present the threat.

       The logic behind our “consistently up[holding]” the use of lethal force against

a suspect using a vehicle as a weapon against officers or civilians is obvious: a car

is a powerful machine that can easily maim or kill a human being. By incapacitating

or killing the driver, the officer has a better chance of escaping injury and reducing

the harm that the driver might cause. See Troupe, 419 F.3d at 1168–69, 1169 n.8

(deadly force upheld and qualified immunity granted where officers shot at a driver

who was trying to escape police and get past a police roadblock, and where the

officer knew that other police officers “were only a short distance away” and “that

citizens could be on the main street and could be harmed.”); Pace, 283 F.3d at 1277–


                                            23
                Case: 18-14257       Date Filed: 05/13/2020        Page: 24 of 32



78, 1281 (deadly force upheld and qualified immunity granted where the suspect,

who was driving a car, “would have appeared to reasonable police officers to have

been gravely dangerous” because the driver led the police in a “high-speed chase”

at night (without his headlights on) through someone’s front yard and down the

wrong side of the road (nearly colliding with an elderly motorist) and, when finally

cornered in a dead-end cul-de-sac, ignored the officers’ warnings and tried to

escape).

       This rationale obviously does not logically extend to targeting a passenger.

Even if Easterwood had been successful and hit Robinson—and it seems that he may

have been7—the threat from Brown and the vehicle would remain. An unarmed

passenger does not control a driver who is using a car as a weapon; indeed, the driver

can harm an officer or the public even with a dead or wounded passenger in the car.

       Based on this record, we must conclude that Easterwood violated Robinson’s

Fourth Amendment rights when Easterwood deliberately shot at Robinson even

though Robinson was unarmed and presented no threat.

   C. The law had clearly established at the time of Easterwood’s shots
      targeting Robinson that Easterwood’s deadly force was unconstitutional




       7
          It may be that Easterwood fired the bullet that killed Robinson during his first or final
sets of shots. At oral argument, his counsel conceded that “there really was no evidence before
the district court regarding which shot hit.” Oral Argument at 23:15. Construing the facts as we
must, we assume for these purposes that either the third or fourth shot that Easterwood fired killed
Robinson.
                                                24
              Case: 18-14257     Date Filed: 05/13/2020    Page: 25 of 32



      Having determined that Easterwood violated the Fourth Amendment by

targeting and shooting at an unarmed passenger, we now consider whether the right

to be free from such an excessive use of force was clearly established as of August

22, 2012. We conclude that it was.

      A right is “clearly established” when its outer limits are adequately defined

such that a reasonable officer would know that his actions transgress that right. See

Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir. 2019). To satisfy this test, the

law must have provided “real notice of practical value to government officials,

considering the specific circumstances confronting them, and not just talk of some

generalized, abstract intellectual concept,” that the officer’s conduct violated a

clearly established right. Pace, 283 F.3d at 1282.

      We have recognized three ways a plaintiff can show that a constitutional right

was clearly established. First, a plaintiff can point to a materially similar case where

we, the Supreme Court, or the relevant state’s high court previously decided that the

conduct at issue was unlawful. See Morton v. Kirkwood, 707 F.3d 1276, 1282 (11th

Cir. 2013). Under this method, a plaintiff need not identify a case on all fours with

the current one, but case law must have “placed the statutory or constitutional

question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). Second, a

plaintiff can point to a “broader, clearly established principle [that] should control

the novel facts in [the plaintiff’s] situation.” Morton, 707 F.3d at 1282 (quoting


                                          25
             Case: 18-14257     Date Filed: 05/13/2020   Page: 26 of 32



Mercado v. City of Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005)) (first alteration

in Morton). And finally, a plaintiff can argue that the conduct at issue “lies so

obviously at the very core of what the [Constitution] prohibits that the unlawfulness

of the conduct was readily apparent to the official, notwithstanding the lack of case

law.” Lee, 284 F.3d at 1199 (citation and quotation marks omitted).

       We need not explore whether the second and third methods would apply to

this case because our precedent provides us with a case “materially similar” to this

one. See Corbitt, 929 F.3d at 1312. In Vaughan, we rejected a bid for qualified

immunity where an officer opened fire at the driver and passenger of a stolen vehicle

during a highway chase. See Vaughan, 343 F.3d at 1326–27, 1329. Though the

driver was speeding and dragging items that had fallen off the truck’s trailer, we

concluded that it was not clear that the officer had probable cause to believe the

suspects posed a danger to others because there were open questions as to whether

the driver had lost control of the car and whether the road ahead was clear of other

motorists. See id. at 1330.

      Our holding in Vaughan would have put a reasonable officer on notice that

the police cannot use deadly force against a suspect who is in a car but is not using

that car as a deadly weapon and where the suspect does not otherwise pose a risk to

the officers or to the public. Applying that principle here, by August 22, 2012, it




                                         26
             Case: 18-14257     Date Filed: 05/13/2020   Page: 27 of 32



was clearly established in this Circuit that Easterwood’s conduct would have

violated the Fourth Amendment.

      Easterwood may still argue at trial that he fired at Robinson because Robinson

was reaching for a gun. If the jury accepts that version of the event, the qualified-

immunity analysis would change. See id. at 1333. But on this record, and assuming

facts in the light most favorable to Robinson, Sr., we cannot conclude that

Easterwood is entitled to qualified immunity for purposely aiming and firing at

Robinson.

   D. Easterwood is not entitled to state immunity, but Rankin is

      Robinson, Sr., also challenges the district court’s grant of immunity to

Easterwood and Rankin on Robinson, Sr.’s state-based wrongful-death claim. We

affirm the district court’s decision as to Rankin but reverse as to Easterwood.

      Each officer asserts that he is entitled to two types of immunity for Robinson,

Sr.’s state-law claims: state-agent immunity doctrine, derived from Alabama’s

common law, and discretionary-function immunity, pursuant to Section 6–5–338(a)

of the Code of Alabama.       We have previously explained that the state-agent

immunity doctrine “protects state employees, as agents of the State, in the exercise

of their judgment in executing their work responsibilities.” Grider v. City of Auburn,

Ala., 618 F.3d 1240, 1254 (11th Cir. 2010) (quoting Ex parte Hayles, 852 So. 2d

117, 122 (Ala. 2002)). And Section 6–5–338(a) grants to “[e]very peace officer . . .


                                         27
              Case: 18-14257     Date Filed: 05/13/2020    Page: 28 of 32



immunity from tort liability arising out of his or her conduct in performance of any

discretionary function within the line and scope of his or her law enforcement

duties.”

      In 2000, the Alabama Supreme Court restated and articulated the scope of

state-agent immunity. See Ex parte Cranman, 792 So. 2d 392, 405 (Ala. 2000). As

relevant here, that court recognized that “[a] State agent shall be immune from civil

liability in his or her personal capacity when the conduct made the basis of the claim

against the agent is based upon the agent’s . . . (4) exercising judgment in the

enforcement of the criminal laws of the State, including, but not limited to, law-

enforcement officers’ arresting or attempting to arrest persons.” Id. (emphasis in

original). That immunity is not absolute: the court also held that “a State agent shall

not be immune from civil liability in his or her personal capacity (1) when the

Constitution or laws of the United States . . . require otherwise; or (2) when the State

agent acts willfully, maliciously, fraudulently, in bad faith, beyond his or her

authority, or under a mistaken interpretation of the law.” Id. (emphasis in original).

      The Alabama Supreme Court later clarified that Cranman’s restatement of

state-agent immunity also “governs the determination of whether a peace officer is

entitled to immunity under § 6–5–338(a).” Ex parte City of Tuskegee, 932 So. 2d

895, 904 (Ala. 2005); see also Brown v. City of Huntsville, Ala., 608 F.3d 724, 741

(11th Cir. 2010) (“Cranman’s test for state-agent immunity governs whether law


                                          28
                Case: 18-14257    Date Filed: 05/13/2020    Page: 29 of 32



enforcement officers are entitled to statutory, discretionary-function immunity under

§ 6–5–338(a).”). Thus, although these are separate doctrines, we can address them

together for the purposes of our analysis.

      As with qualified immunity, to invoke state-based immunity, an officer must

first show that that the plaintiff’s claims “arise from a function that would entitle

[the officer] to immunity.” See Giambrone v. Douglas, 874 So. 2d 1046, 1052 (Ala.

2003). The parties do not dispute that the officers have satisfied this requirement,

as Easterwood and Rankin were engaged in a discretionary function during the

August 22, 2012, shooting. See Telfare v. City of Huntsville, 841 So.2d 1222, 1228

(Ala. 2002) (“Generally, arrests and attempted arrests are classified as discretionary

functions.”).

      Under Alabama’s framework, the burden shifts to Robinson, Sr., to show that

the officers are not entitled to immunity. See Grider, 618 F.3d at 1255. We conclude

that Robinson, Sr., has satisfied this burden with respect to Easterwood. As we have

already determined, interpreting the facts in Robinson, Sr.’s favor, Easterwood used

excessive force in violation of the Fourth Amendment. So under Cranman, he

cannot benefit from Alabama’s immunity doctrines because “the Constitution . . .

require[s] otherwise.” Cranman, 792 So. 2d at 405; see also Taylor v. Hughes, 920

F.3d 729, 734 (11th Cir. 2019) (“[S]tate-agent immunity do[es] not immunize the

guards from liability under state law if they violated . . . constitutional rights.”).


                                           29
             Case: 18-14257    Date Filed: 05/13/2020   Page: 30 of 32



      But as to Rankin, Robinson, Sr., has failed to meet his burden. Robinson, Sr.,

does not allege that Rankin shot Robinson. Rather, Robinson, Sr., bases his theory

of Rankin’s liability on Rankin’s supposed failure to adhere to Hueytown Police

Department rules during the encounter.

      The Alabama Supreme Court has held that “[a] State agent acts beyond

authority and is therefore not immune when he or she ‘fail[s] to discharge duties

pursuant to detailed rules or regulations, such as those stated on a checklist.’”

Giambrone, 874 So. 2d at 1052 (quoting Ex parte Butts, 775 So. 2d 173, 178 (Ala.

2000)) (second alteration in Giambrone). But Giambrone’s rule applies only when

the defied regulation is sufficiently detailed that it “would remove a State agent’s

judgment in the performance of required acts.” Ex parte Spivey, 846 So. 2d 322,

333 (Ala. 2002).

      Robinson, Sr., argues that Rankin, who was driving the Malibu, violated

Section X of Chapter 2.3 of the Hueytown Police Department Policies and

Procedures—which prohibits a police officer from “boxing in” a suspect’s car during

a pursuit without authorization from the supervisor in charge of the pursuit—when

Rankin cut off Brown’s path of escape. He claims that Rankin should have instead

stopped the Mazda from behind and ordered Brown and Robinson to exit.

      Even assuming without deciding that Section X is the type of regulation

contemplated by Giambrone, Robinson, Sr.’s argument necessarily fails. First, we


                                         30
             Case: 18-14257     Date Filed: 05/13/2020   Page: 31 of 32



note that Rankin was the supervising officer in charge during the incident in

question. So Section X permitted him to authorize the “boxing in” of Brown’s car.

And second, as Robinson, Sr., admits in his brief, “Rankin may not have been

technically in pursuit of Brown’s vehicle.” Pl.’s Br. at 28. To the contrary, Rankin

tried to block Brown from fleeing to avoid a pursuit. And while we can imagine

good reasons to ban officers from cutting in front of a suspect during a chase, which

Section X appears to do, we are aware of no rule in Alabama that requires the police

to provide a suspect with an open path to escape.

      Robinson, Sr., complains that “[e]verything about the stop was wrong,” Pl.’s

Br. at 28, but does not identify any other law, rule, or regulation that Rankin

supposedly violated. So even if we were to agree that Rankin acted negligently in

carrying out the stop, we would still have to conclude that Robinson, Sr., has failed

to show that Rankin acted willfully, maliciously, fraudulently, in bad faith, or

beyond his authority. For that reason, we affirm the district court’s grant of state

immunity to Rankin.

                                        IV.

      Although a jury may ultimately credit Easterwood’s story that he was

defending himself when he opened fire at Robinson, we cannot do so on summary

judgment. We reverse the district court’s grant of qualified immunity and state-




                                         31
            Case: 18-14257    Date Filed: 05/13/2020   Page: 32 of 32



based immunity to Easterwood. We affirm the district court’s grant of state-based

immunity to Rankin.

      AFFIRMED IN PART; VACATED IN PART AND REMANDED.




                                       32